    Case 2:21-cv-01253-JMV-MF Document 5 Filed 07/20/21 Page 1 of 4 PageID: 51




Not for Publication

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



    HAAFIZAH DAVES,

                   Plaintiff,
                                                                 Civil Action No. 2:21-cv-01253
            v.
                                                                     OPINION & ORDER
    UBER, "JOHN DOES" 1-7 as fictitious names,
    true names being unknown, and "ABC CORPS"
    1-7 as fictitious names, true names being
    unknown Defendants.

                   Defendants.



John Michael Vazquez, U.S.D.J.

           Presently before the Court is a motion to dismiss the Complaint filed by Defendant Uber

Technologies, Inc. (“Uber”). D.E. 3. Plaintiff Haafizah Daves did not file a brief in opposition to

the motion. The Court reviewed Defendant’s submission1 and decides the motion without oral

argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons set forth below,

Defendant’s motion to dismiss is GRANTED.

      I.         BACKGROUND & PROCEDURAL HISTORY

           Plaintiff Haafizah Daves filed her Complaint in New Jersey state court and Uber removed

the matter to this Court on the basis of the Court’s diversity jurisdiction, 28 U.S.C. § 1332, on

January 27, 2021. D.E. 1.




1
    Uber’s brief in support of its motion to dismiss will be referred to as “Def. Br.”.

                                                    1
    Case 2:21-cv-01253-JMV-MF Document 5 Filed 07/20/21 Page 2 of 4 PageID: 52




           Plaintiff alleges that on or about July 10, 2020, she was an Uber passenger in Miami,

Florida, in a vehicle driven by an unnamed driver, John Doe.2 Compl. ¶ 1, D.E. 1-1. The vehicle

Plaintiff was riding in was struck by another vehicle, also driven by unknown defendant, John

Doe. Id. ¶ 2. Plaintiff alleges that Uber and John Does negligently and/or carelessly operated,

owned, maintained, controlled and/or supervised the vehicle and as a direct result of this

negligence, caused the collision at issue. Id. ¶ 3. Plaintiff contends that she was injured as a result

Defendants’ negligence. Id. ¶ 5.

     II.      LEGAL STANDARD

           Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a complaint that fails

“to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6). For a complaint to

survive dismissal under Rule 12(b)(6), it must contain sufficient factual allegations to state a claim

that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. Further, a plaintiff must “allege sufficient facts to raise a

reasonable expectation that discovery will uncover proof of her claims.” Connelly v. Lane Const.

Corp., 809 F.3d 780, 789 (3d Cir. 2016). In evaluating the sufficiency of a complaint, district

courts must separate the factual and legal elements. Fowler v. UPMC Shadyside, 578 F.3d 203,

210-211 (3d Cir. 2009). Restatements of the elements of a claim are legal conclusions, and

therefore, are not entitled to a presumption of truth. Burtch v. Milberg Factors, Inc., 662 F.3d 212,




2
 The facts are derived from Plaintiff’s Complaint, D.E. 1-1. When reviewing a Rule 12(b)(6)
motion to dismiss, the Court accepts as true all well-pleaded facts in the complaint. Fowler v.
UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
                                                   2
    Case 2:21-cv-01253-JMV-MF Document 5 Filed 07/20/21 Page 3 of 4 PageID: 53




224 (3d Cir. 2011). The Court, however, “must accept all of the complaint’s well-pleaded facts as

true.” Fowler, 578 F.3d at 210.

     III.      ANALYSIS

            Uber seeks to dismiss the Complaint because Plaintiff fails to plead any facts to support

her negligence claims. See Def. Br. at 9. The Court agrees. Plaintiff’s Complaint states that her

injuries were a direct and proximate result of Defendants’ negligence. But there are no facts

demonstrating how any Defendant was negligent or explaining how this negligence caused

Plaintiff’s injuries. Simply claiming that Defendants were negligent, and that this negligence led

to the Plaintiff’s injuries, is not enough to survive a motion to dismiss. See Ashcroft, 556 U.S. at

678.3

            Accordingly, for the foregoing reasons,

            IT IS on this 20th day of July, 2021

            ORDERED that Defendant’s motion to dismiss, D.E. 3, is GRANTED; and it is further




3
 On July 5, 2021, Plaintiff filed a letter, “[i]n lieu of a more formal motion to amend,” asking the
Court to accept an attached amended pleading. D.E. 4. At the outset, the Court notes that Plaintiff
did not file her request as a motion, which is required by the Federal Rules of Civil Procedure and
the Local Civil Rules. See Fed. R. Civ. P. 7(b) (stating that “[a] request for a court order must be
made by motion”); L. Civ. R. 7.1 (setting forth motion practice requirements for “all motions,
regardless of their complexity and the relief sought”). In addition, Plaintiff’s letter request was
not filed in accordance with Federal Rule of Civil Procedure 15(a)(1). See Fed. R. Civ. P. 15(a)(1).
As a result, Plaintiff must obtain the Court’s leave or her adversary’s consent to file an amended
pleading. See Fed. R. Civ. P. 15(a)(2). Plaintiff does not indicate that any Defendant gave her
consent to file an amended pleading. Therefore, Plaintiff must obtain the Court’s leave to file her
amended pleading. Ordinarily, a court should freely grant leave to amend. See Foman v. Davis,
371 U.S. 178, 182 (1962). However, a cursory review of Plaintiff’s proposed Amended Complaint
indicates that Plaintiff likely still fails to plead sufficient facts to support her claims for negligence
as to Uber. Because of these reasons, the Court will not consider Plaintiff’s amended pleading at
this time. If Plaintiff files an amended pleading in response to this Opinion and Order, Plaintiff
must include sufficient factual allegations to support her claims.
                                                      3
 Case 2:21-cv-01253-JMV-MF Document 5 Filed 07/20/21 Page 4 of 4 PageID: 54




       ORDERED that dismissal is without prejudice and Plaintiff shall have thirty (30) days to

file an amended complaint that cures the deficiencies noted herein. If Plaintiff does not file an

amended pleading within that time, this matter will be dismissed with prejudice.



                                                    __________________________
                                                    John Michael Vazquez, U.S.D.J.




                                                4
